Case 2:19-bk-50765              Doc 16 Filed 03/08/19 Entered 03/09/19 02:58:37                            Desc
                              Imaged Certificate of Notice Page 1 of 3



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



Dated: March 6, 2019



________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    In re                                                   :      Case No. 19-50765
                                                            :
    The SmarTV Company, LLC                                 :      Chapter 7
                                                            :
            Debtor.                                         :      Judge John E. Hoffman Jr.

 25'(5*5$17,1*MOTION OF DEBTOR THE SMARTV COMPANY, LLC, FOR
  EXTENSION OF TIM(TO FILE SCHEDULES OF ASSETS AND LIABILITIES,
REMAINING SCHEDULES,STATEMENT OF FINANCIAL AFFAIRS, AND RELATED
                           STATEMENTS
                       [RELATED DOC. NO. 9]

            This matter is before the Court upon the motion (“Motion”) of debtor The SmarTV

Company, LLC, (the “Debtor”), pursuant to Bankruptcy Rule 1007(c) for an Order extending

through March 12, 2019, the time by which Debtor must file its Schedules and Statements1, as

required by Bankruptcy Rule 1007; whereupon after notice, the Court finds that the relief requested

in such Motion is well taken and should be granted.


1
    Capitalized terms not otherwise defined herein shall have the same meaning as ascribed to them in the Motion.
Case 2:19-bk-50765      Doc 16 Filed 03/08/19 Entered 03/09/19 02:58:37              Desc
                      Imaged Certificate of Notice Page 2 of 3


       NOW, THEREFORE, IT IS ORDERED that the time within which Debtor shall file its

Schedules and Statements as required by Bankruptcy Rule 1007(b)(1), is hereby extended through

March 12, 2019.

       IT IS SO ORDERED.



SUBMITTED BY:

/s/J. Matthew Fisher
J. Matthew Fisher             (0067192)
Allen Stovall Neuman Fisher & Ashton LLP
17 South High Street, Suite 1220
Columbus, OH 43215
(614) 221-8500; Facsimile: (614) 221-5988
E-mail:        fisher@asnfa.com
Counsel for Debtor The SmarTV Company, LLC

Copies to:    Default List


                                             ###
            Case 2:19-bk-50765              Doc 16 Filed 03/08/19 Entered 03/09/19 02:58:37                               Desc
                                          Imaged Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 19-50765-jeh
The SmarTV Company LLC                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: rosanop                      Page 1 of 1                          Date Rcvd: Mar 06, 2019
                                      Form ID: pdf01                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 08, 2019.
db             +The SmarTV Company LLC,   480 Olde Worthington Rd., Suite 350,   Westerville, OH 43082-7067

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 6, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal Caudill     on behalf of Trustee Christal L Caudill clcaudill@caudill-law.com
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher    on behalf of Debtor   The SmarTV Company LLC fisher@aksnlaw.com,
               doan@aksnlaw.com
              Jeanna M Weaver    on behalf of Creditor   ST Investment Properties LLC jweaver@plunkettcooney.com,
               amyerscough@plunkettcooney.com
              Jonathan S Hawkins    on behalf of Interested Party    Deutsche Bank Trust Company Americas
               jonathan.hawkins@thompsonhine.com, mary.hicks@thompsonhine.com;ECFDocket@thompsonhine.com
              Larry J. McClatchey    on behalf of Creditor   SQN Capital Management, LLC
               lmcclatchey@keglerbrown.com, hmckinley@keglerbrown.com
                                                                                              TOTAL: 7
